UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-7080


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

HAROLD FIELDS,

                 Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (2:89-cr-00251-JAB-1)


Submitted:   November 21, 2013             Decided:   November 25, 2013


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harold Fields, Appellant Pro Se.     Robert Michael          Hamilton,
Assistant United States Attorney, Greensboro, North          Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Harold      Fields   appeals    the   district    court’s   order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence

reduction.      We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court. ∗      United States v. Fields, No. 2:89-cr-00251-JAB-

1   (M.D.N.C.   July    2,   2013).   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                    AFFIRMED




      ∗
       We further note that 18 U.S.C. § 3582(c)(2) is not the
appropriate mechanism to assert the retroactive application of
Alleyne v. United States, 133 S. Ct. 2151 (2013).



                                      2